Citation Nr: 1128343	
Decision Date: 07/29/11    Archive Date: 08/04/11	

DOCKET NO.  08-02 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for temporomandibular joint disorder/syndrome (TMD).

2.  Entitlement to an effective date prior to April 27, 2006 for an award of service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs 




WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to July 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a decision of May 2005, the Board denied entitlement to service connection for a chronic jaw disorder, including temporomandibular joint dysfunction.  The Veteran did not appeal that determination, which has now become final.  Since the time of the May 2005 Board decision, the Veteran has submitted additional evidence in an attempt to reopen her claim.  The RO found such evidence both new and material, but continued its denial of service connection for temporomandibular joint disorder/syndrome.  

This case was previously before the Board in September 2009, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

The Board obtained an independent medical expert (IME) opinion regarding the issue on appeal in February 2011.  The appellant and her representative were provided with a copy of the opinion and allowed the appropriate amount of time for response.  38 C.F.R. § 20.903 (2010).  The Veteran and representative responded in April 2011 with additional argument and copies of previously submitted evidence.  It was also indicated that initial RO consideration of the argument and evidence was waived.  See 38 C.F.R. § 20.1304(c)(2010).


FINDINGS OF FACT

1.  In a decision of May 2005, which the Veteran did not appeal, the Board denied entitlement to service connection for a chronic jaw disorder, to include temporomandibular joint dysfunction.  

2.  Evidence submitted since the time of the Board's May 2005 decision denying entitlement to service connection for a chronic jaw disorder, including temporomandibular joint dysfunction, is neither cumulative nor redundant, and, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  

3.  Temporomandibular joint disorder/syndrome is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including inservice dental surgery.

4.  The Veteran's current claim which led to the award of service connection for migraine headaches was received no earlier than April 27, 2006.  


CONCLUSIONS OF LAW

1.  The decision of the Board in May 2005 denying the Veteran's claim for service connection for a chronic jaw disorder, including temporomandibular joint dysfunction, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the Board's May 2005 decision denying entitlement to service connection for a chronic jaw disorder, including temporomandibular joint dysfunction, is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  Temporomandibular joint disorder/syndrome was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

4.  An effective date earlier than April 27, 2006 for the award of service connection for migraine headaches is not warranted.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence she is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in May 2006, as well as in May and June 2009.  In that correspondence, VA informed the Veteran of the basis of the previous denial of service connection for a chronic jaw disorder, including temporomandibular joint dysfunction, and further advised her that, in order to reopen her claim, new and material evidence was needed.  VA also informed the Veteran that, in order to substantiate her claim for service connection, the evidence needed to show that she had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Veteran was further advised of the requirements to prevail on a claim for an earlier effective date, with such date being the date of claim, or the date entitlement arose, whichever was later.  Significantly, with regard to the claim for service connection for temporomandibular joint disorder/syndrome, the notice was in substantial compliance with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on her claims.  Moreover, neither the Veteran nor her representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence she was to provide to VA, and which information and evidence VA would attempt to obtain on her behalf, VA informed her that it had a duty to obtain any records held by any Federal agency.  It also informed her that, on her behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment (including dental treatment) records, as well as both VA and private treatment records, examination reports and February 2011 independent medical expert opinion.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, in reaching the following determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes her multiple contentions, including those offered during the course of an RO hearing in November 2008, as well as at a hearing before the undersigned Veterans Law Judge in January 2010.  The Board has further considered all pertinent evidence of record, including service treatment (and dental treatment) records, as well as VA and private treatment records and examination reports, and the opinion of an independent medical expert offered in February 2011.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for temporomandibular joint disorder/syndrome (TMD).  In pertinent part, it is contended that the Veteran's TMD had its origin as the result of dental surgery conducted during the Veteran's period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Once entitlement to service connection for a given disorder has been denied by a decision of the Board, that decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is genuinely presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As regards the Veteran's claim for service connection for temporomandibular joint disorder/syndrome, the Board notes that, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Moreover, a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  As a consequence, for purposes of 38 U.S.C.A. § 7104(b), claims which are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  This is to say that a claim for one diagnosed disease or injury cannot prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently because they rest on different factual bases.  

At the time of the prior May 2005 decision, the Board denied entitlement to service connection for a chronic jaw disorder, including temporomandibular joint dysfunction.  The Veteran's current claim and accompanying evidence reflect that very same disability.  Inasmuch as the Veteran's claim is based on the very same disability as her pervious claim, it must be considered on a "new and material" basis.  See Boggs, supra.  

In the case at hand, at the time of the prior May 2005 Board decision, there were on file the Veteran's service treatment (including dental treatment) records, as well as various VA and private treatment records and examination reports.  Based on that evidence, the Board concluded that service connection for a jaw disorder, including temporomandibular joint syndrome, must be denied, inasmuch as there was no competent, probative evidence of record indicating that the Veteran's temporomandibular joint syndrome was related to the dental procedures she underwent during service, or otherwise related to service.  The Board indicated that the opinion of the Veteran's private oral surgeon did not constitute competent probative evidence of such a nexus for two reasons.  First, he stated only that temporomandibular joint syndrome "may be" caused by many factors and that oral surgery "might be contributory for any given patient."  Such a general, ambiguous opinion, phrased in terms that essentially amounted to "may or may not," was, in the opinion of the Board, insufficient to establish service connection.  Moreover, the Veteran's private oral surgeon did not indicate that he had reviewed the Veteran's service treatment records, rather than basing his conclusions on the history provided by the Veteran, as well as his examination of her.  

In contrast, February 2002 and November 2004 VA examiners had carefully reviewed the Veteran's service treatment records, as well as, in the case of the November 2004 examiner, the opinion of the Veteran's private oral surgeon.  Based on that review, the VA examiners concluded that there was insufficient evidence on which to base a conclusion that the Veteran's temporomandibular joint syndrome was related to her inservice dental procedures.  Significantly, both examiners pointed to the fact that, although there was subsequent dental treatment after the Veteran's June 1999 oral surgery and May 2000 discharge, there was no mention of any temporomandibular joint-related symptomatology during that time.  That conclusion was supported by clinical evidence, including a same-day clinical services discharge note indicating that the dental procedure in question was well tolerated, the resumption of activities of daily living shortly thereafter, and the lack of any abnormalities noted on the May 2000 separation examination and contemporaneous report of medical history, as well as May 2000 dental notes indicating that all dental treatment had been completed, and follow-up care for implants discussed, without any mention of specific symptoms of temporomandibular joint dysfunction.  The evidence also indicated that the minor postoperative symptoms which the Veteran experienced following her June 1999 oral surgery, such as throat and ear pain and accompanying fever, decline in hearing, or other abnormalities other than adenopathy, were acute and transitory and resolved without residual disability.  Moreover, it was not indicated by any of the evidence that the dental implants utilized were poorly fitted or poorly aligned.

The Board further concluded that internet material submitted by the Veteran did not constitute competent probative evidence of a relationship between her temporomandibular joint syndrome and service, inasmuch as it related only to temporomandibular joint syndrome generally, and did not address the issue of whether the Veteran's temporomandibular joint syndrome was related to the dental procedure she underwent during service.  Significantly, while the Veteran had claimed that the records of her June 1999 dental implant surgery had been removed from her claims folder, this was not shown to be the case.  In fact, there were many notations regarding the Veteran's pre- and postoperative care, including from both the Eisenhower Army Medical Center and the Connelly Clinic, apparently showing that both of those institutions had relinquished all of the records in their possession.  Moreover, the November 2004 VA examiner had written that, even if the notes of the Veteran's June 1999 surgical procedure had shown that she was given general anesthesia, thereby rendering her unaware of a joint injury at that time, residuals of such an injury would have manifested soon thereafter, and, consequently, been mentioned in the notes of the Veteran's subsequent dental treatment.  Accordingly, were such a contemporaneous record to have existed, it would not have altered the November 2004 VA examiner's opinion.  

Under the circumstances, the Board concluded that there was no competent, probative evidence of record that the Veteran's temporomandibular joint dysfunction was related to her inservice oral surgery, her other dental treatment during service, or otherwise related to service.  As the preponderance of the evidence was against the Veteran's claim for service connection for a jaw disorder, including temporomandibular joint syndrome, the Board concluded that the benefit of the doubt doctrine did not apply, and that the Veteran's claim for service connection must be denied.  Significantly, that determination was adequately supported by and consistent with the evidence then of record, and is final.  

Evidence submitted since the time of the Board's May 2005 decision, consisting, for the most part, of VA and private treatment records and examination reports, the opinion of an independent medical expert, and certain service treatment records which may not have been of record at the time of the aforementioned May 2005 decision, is both "new" and "material" as to the issue of service connection for temporomandibular joint disorder/syndrome.  More specifically, since the time of the May 2005 Board decision, there has been presented continuing evidence of temporomandibular joint syndrome, as well as conflicting medical opinions regarding the relationship between that pathology and the Veteran's active military service.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim.  

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for temporomandibular joint disorder/syndrome, the Board must now turn to a de novo review of all pertinent evidence of record.  Because the Veteran has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In that regard, a review of the record discloses that, while in service, the Veteran underwent dental implants with autogenic bone graft and sinus lift.  While immediately following that procedure, the Veteran apparently experienced some minor pain and swelling, the majority of the evidence is to the effect that the Veteran recovered without complication.  Significantly, as of the time of a service separation examination in May 2000, the Veteran's mouth and throat, were entirely within normal limits, and no pertinent diagnosis was noted.  

The Board observes that, following a VA dental examination in February 2002, it was noted that any attempt to correlate the Veteran's temporomandibular joint syndrome with her inservice dental surgery would be "speculative," in particular, given the lack of documentation of temporomandibular joint syndrome during multiple postoperative dental visits.  Significantly, in correspondence of December 2002, the Veteran's private oral surgeon offered his opinion that, while the etiology of temporomandibular joint disorders might be "multifactorial," oral surgery procedures could be contributory for any given patient.

Following a VA examination in November 2004, the same VA dentist who had examined the Veteran in February 2002 offered his opinion that, since there was "no documentation to substantiate any temporomandibular joint concerns despite multiple dental visits postoperatively. . . he could not definitely state that (the Veteran's) temporomandibular joint problem (was) related to the (inservice) implant placement and other surgery."  

In support of her claim, the Veteran, in April 2006, submitted service treatment records chronicling various aspects of her inservice dental surgery and postoperative followup, a small number of which might not have been of record at the time of the Board's May 2005 decision.  However, those records did not show either a diagnosis of or treatment for temporomandibular joint syndrome.  Significantly, in correspondence of July 2006, the same private oral surgeon who had provided the December 2002 opinion offered the additional opinion that, were there to "be an unresolved issue relating the possible association or causality between the Veteran's surgery and her TMD, it was medically reasonable to delineate several possibly etiologies for this to occur."  Nonetheless, following a review of the Veteran's records and an examination of the Veteran in December 2006, the same VA dentist (and Chief of Dental Service) who had provided the February 2002 and November 2004 opinions once again indicated that, in his opinion, any attempt to correlate the Veteran's TMD to inservice surgery of 1999 would be speculative, and that the Veteran's TMD was more likely related to her current "clenching and grinding" than to her (inservice) implant surgery.  

A VA neurology examination was conducted in December 2006 for the purpose of obtaining a medical opinion regarding the claimed migraine headaches.  The diagnosis was chronic migraine headaches and the examiner also commented that jaw muscle spasms were at least as likely as not secondary to her inservice dental implant surgery and subsequent surgeries the Veteran received during her military service.  That examination report does not include a diagnosis of TMD.  

In an attempt to clarify the exact nature and etiology of the Veteran's temporomandibular joint pathology, the Board, in February 2011, sought the opinion of an independent medical expert.  That expert, in February 2011, offered the following medical opinion:  

I have reviewed the three volumes of records on the above named (Veteran).  I have been asked to answer two questions:  (1) Does the Veteran currently suffer from chronic, clinically-identifiable temporomandibular joint disorder/syndrome?  Answer:  From the information provided, I believe that the patient does suffer from chronic, clinically-identifiable temporomandibular joint disorder/syndrome.  This is manifested by complaints of discomfort, limited mouth opening, crepitus sounds within the joint, and muscle spasms.  (2) Is the Veteran's temporomandibular joint disorder/syndrome at least as likely as not the result of her inservice dental surgery, or residuals thereof?  Answer:  I cannot directly relate the patient's complaints of discomfort, limited mouth opening, crepitus, and muscle spasms to be a result of her inservice dental surgery, which included removal of teeth, placement of two dental implant fixtures into the left maxilla and sinus with an autogenous sinus graft taken from the chin and placed in the sinus to increase bone retaining height, and second stage implant surgery (which is uncovering of the implant fixtures and attachment of abutments projecting into the oral cavity).  

It is true that (the Veteran) underwent a general anesthetic in the operating room on June 2, 1999 for the first phase of the implant and grafting procedures.  (The Veteran) had a tube placed through her nose into her airway to provide anesthesia gasses and to protect her airway during the procedure.  Other than opening (the Veteran's) mouth to visualize the endotracheal tube placed into the airway and placing a pack in the pharynx, and perhaps a bite block to maintain mouth opening, the operation procedure note does not describe any unusual happenings or incidents that might traumatize the jaw joints.  The second phase of the procedures performed on November 8, 1999 was performed under sedation in the oral surgery clinic to allow the uncovering of the implant fixtures and the placement of the abutments.  Although (the Veteran) may have had a bite block placed between her teeth during this procedure before sedation was administered to keep her mouth open, and the placement of an oropharyngeal protection pack to protect the airway from bloody secretions or irrigation, the uncovering procedures did not require any significant manipulation of the lower jaw or jaw joints.  As well, the records indicate that (the Veteran) had no post surgical complaints in regards to her jaw joints (TMJ's), muscle spasms, or headaches documented in her medical records until after leaving the service.  

It is also noted on a health questionnaire filled out by (the Veteran) in May 2000, (the Veteran) had negative complaints recorded by her in relationship to problems with her ears or dizziness, headaches, etc.  While (the Veteran) saw a private oral maxillofacial surgeon after leaving the service with complaints of preauricular pain and limit(ed) opening, she was diagnosed by that oral surgeon as having muscle spasms, which is a component of the temporomandibular joint syndrome.  It is also said that she showed some limited opening associated with those muscle spasms, which is not uncommon and not necessarily a manifestation of problems with the joint(s).  The treatment at that time ordinarily would have been medications, physical therapy, and perhaps a jaw splint device to assist in controlling her discomfort.  It was noted on the dental examination dated October 2002 that (the Veteran) had moderate TMJ inflammation with soreness on both the right and left masseter muscles.  It was also noted again on December 3, 2002 that (the Veteran) had muscle pain.  Magnetic resonance imaging, which was ordered by the private oral surgeon, dated November 19, 2002, was read as essentially normal, with no disc displacement.  With (the Veteran's) symptomatology and with that magnetic resonance image reading, one would be able to speculate that (the Veteran's) pain and discomfort were in conjunction with the muscle spasms, and not issues with her joint(s).  On examination in December 2006 at the VA Medical Center in Lebanon, Pennsylvania, there is further notation of painless range of motion to 30 millimeters with no lateral limitation or TMJ pain and no crepitus.  However, there is no indication that once that 30 millimeters was reached, (the Veteran) could or could not open further with discomfort.  This information at the time of examination would be helpful.  The records indicate that these findings were also noted previously on February 15, 2002 and November 23, 2004, but with no maximum mouth opening measurements with or without pain.  

Temporomandibular joint disorder/syndrome is a multifactorial disease.  It affects largely women between the ages of 15 and 70.  The pain and dysfunction encountered can be due to a single factor or a combination of problems, most commonly muscle spasms, inflammation within the joint, and possibly displacement or dislocation of the cartilage bag, which is present between the upper member of the joint and the lower member of moving condyle.  Again, these findings can be present singly or in combination.  Factors identified in producing such problems have been listed as muscle spasm due to bruxism or tooth clenching, which the records indicate that (the Veteran) admitted to previously when she left the service.  Bruxism or tooth-jaw clenching can also produce issues with real or perceived malocclusion (bite relationship problems).  Some sort of physical trauma to the lower jaw or even an uncontrolled yawn can also be responsible.  A large problem often associated with temporomandibular problems can also be psychological or stress issues.  However, the problems involving temporomandibular joint disorder/syndrome can arise without any known history or factors.  

Problems with the TMJ anatomically or inflammatory-wise, if related to dental procedures, typically arise closely related to the dental surgery or procedures provided.  The notes and records do not indicate that (the Veteran) suffered from any preexistent TMJ issues before she had the implant surgery and uncovering, and there is no indication that she had any issues following the surgeries, at least during her followup at Fort Gordon, and this was some time.  

(The Veteran) states that she began to have headaches when she was pregnant, and thought perhaps that was the problem, but did not complain about it.  The fact that (the Veteran) had no complaints even though she saw multiple dental providers until her release from the service makes it questionable in my mind that the temporomandibular joint disorder can actually be related to those surgeries.

I have been practicing oral and maxillofacial surgery for over 30 years, and the nonsurgical and surgical treatments of temporomandibular disorders have been a large part of my practice.  Seeing many such patients over the years, I believe that I am justified in saying that, after reviewing the materials, the temporomandibular joint disorder/syndrome suffered by (the Veteran) is not directly or indirectly the result of her inservice dental surgery, or residuals thereof.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In evaluating the probative value of medical statements, the Board looks at factors such as a healthcare provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Significantly, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) found that the guiding factors in evaluating the probative value of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was a product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  

After a full review of the record, the Board finds that the preponderance of the competent and probative evidence is against the claim.  The Board finds the aforementioned opinion of an independent medical expert highly probative, because that opinion was based upon a full review of the Veteran's claims folder, including both VA and private treatment records and examination reports, among them various reports from the Veteran's private oral surgeon.  Significantly, the independent medical expert provided reasons and bases for his medical opinion, and pointed to the extensive evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  The Board also finds that the December 2006 neurology examination report is not probative with regard to the claim.  The examiner did not provide a diagnosis of TMD and did not provide any rationale for the comment that jaw muscle spasms were related to dental surgery in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).   Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's temporomandibular joint disorder/syndrome did not, in fact, have its origin during her period of active military service, including as the result of inservice dental surgery.  

In reaching this determination, the Board acknowledges the Veteran's statements and testimony regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate her current temporomandibular joint pathology to various inservice incidents, in particular, inservice dental surgery.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for her current temporomandibular joint pathology.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's temporomandibular joint disorder/syndrome with any incident or incidents of her period of active military service.  Accordingly, service connection for that disability must be denied.  

Earlier Effective Date

Turning to the issue of an effective date prior to April 27, 2006 for the award of service connection for migraine headaches, the Board notes that, as noted above, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).  

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  The effective date of an evaluation and award of compensation is generally the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  

In the present case, a review of the record discloses that, in a decision of May 2005, the Board denied entitlement to service connection for migraine headaches.  The Veteran failed to appeal that determination to the United States Court of Appeals for Veterans Claims (Court).  Accordingly, that decision has now become final.  

The Veteran was next heard from in the context of her claim for service connection for migraine headaches in a Report of Contact dated on April 27, 2006.  At that time, the Veteran requested that the RO reopen her claim for service connection for migraine headaches.

In a report of July 2006, the Veteran's private oral surgeon indicated that the Veteran's headaches might be due purely to jaw muscle spasm, migraines triggered by jaw muscle spasm, and/or possibly of sinus origin, requiring further medical evaluation.  Additionally noted was that, according to the Veteran's private oral surgeon, there was a "known correlation between jaw muscle spasm and migraine headaches in certain individuals."  

During the course of a VA neurologic examination in December 2006, it was noted that the Veteran's pain was "apparently classic migraine pain, as she described it, throbbing, moderate to severe in intensity, starting in the jaw, and radiating over the left eye and the bridge of the nose."  According to the examining neurologist, this would be associated with flareups, which could be aggravated by chewing food and talking.  Further noted was that notes from Central Pennsylvania Oral and Maxillofacial Surgeons had documented the fact that the Veteran had temporomandibular joint syndrome, and that her headaches were probably of the "muscular type," though the etiology of the headaches would be difficult to ascertain.  Nonetheless, whether the Veteran's headaches were muscular, migraine, sinus related, or all of the above, they were and probably had been caused or exacerbated by her (inservice) jaw surgery and subsequent treatment.  More specifically, the Veteran's headaches were at least as likely as not secondary to the dental implant surgery and subsequent surgeries the Veteran received during her military service.

In a rating decision of January 2007, the RO granted service connection (and a 10 percent evaluation) for migraine headaches, effective from April 27, 2006, the date of receipt of her "reopened" claim.  The Veteran is currently in receipt of a 30 percent evaluation for service-connected migraine headaches, once again effective from April 27, 2006.

The Veteran argues that her award of service connection for migraine headaches should have been made effective from July 20, 2001, the date of her "initial" claim for service connection for that disability.  The Veteran further argues that, inasmuch as she disagreed with the initial denial of service connection for migraine headaches, and that the evidence establishing migraine headaches was available to VA concurrent with her original submission on July 20, 2001, the effective date (for the award of service connection) should revert to that date.  However, as noted above, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2010).  

In the case at hand, while it is true that the Veteran's "initial" claim for service connection for migraine headaches was, in fact, received on July 20, 2001, that claim was effectively foreclosed effective the date of the Board's decision denying entitlement to service connection for migraine headaches in May 2005.  Significantly, and as noted above, the Veteran failed to appeal that decision to the United States Court of Appeals for Veterans Claims.  To the extent additional service treatment records may have been received in conjunction with the Veteran's "reopened" claim in April 2006, those records show neither a diagnosis of nor treatment for migraine headaches during the Veteran's period of active military service.  In point of fact, service treatment records make no mention whatsoever of headaches of any kind.  In fact, the basis for the award of service connection for migraine headaches was the aforementioned VA neurologic examination conducted in December 2006, at which time it was noted that the Veteran's headaches were at least as likely as not secondary to her inservice dental implant surgery and subsequent surgeries which she underwent during her period of active military service.  Under the circumstances, it is clear that the "claim" which ultimately led to the award of service connection for migraine headaches was received no earlier than April 27, 2006, the date of the Veteran's current award of service connection for that disability.  Accordingly, the Veteran's claim for an earlier effective date must be denied.  


ORDER

New and material evidence having been submitted, the application to reopen the claim of entitlement to service connection for temporomandibular joint disorder/ syndrome is reopened, and, to that extent, the appeal is allowed.

Service connection for temporomandibular joint disorder/syndrome is denied.  



An effective date prior to April 27, 2006 for the award of service connection for migraine headaches is denied.  



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


